 Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 1 of 10 PageID #: 1


                                                                                        Attachment A

                      IN THE UMTED STATES DISTRICT COUWF
                  FOR THE NORTHERN DISTRICT OF WEST V1~ INI~ I L E D

       ç         i~’~j ~//~~,/ct~)                                                      AUG 052021
             I
                                                                                 U~S~ DISTRICT COURT-WVND
       ~-                 80                                                       CL.ARKSBURG, WV 26301
  Yourfull name
                                                    FEDERAL TORTS CLAIM ACT
                                                                  COMPLAINT


 V.                                                 Civil Action No.:       / ~1~ ~ ~ /
                                                                          _______________


                                                    (To be assigned by the Clerk of Court)
                                                                               /<‘1~eh
 UNITED STATES OF AMERICA

                                                                                ~J: (/~0Th~

 I.         JURISDICTION

The Court has jurisdiction over this action pursuant to: Title 28 U.S.C. Section 2671, et
seq. (FTCA) and Title 28 U.S.C. Section 1346(b)(1).


II.         PLAiNTIFF

In Item A below, placeyourfull name, inmate number, place ofdetention, and complete mailing address
in the space provided.

            A.    Your full name:  y)5p~nJ 6-//~-~J~i Inmate No.:                   _________


                  Address: ‘~/g~~/ ~ ~≤,c/~.Si~i_ //~ze/~n
                                           ~ f)li’/I≤          WV ~ s~5~

ifi.        PLACE OF PRESENT CONFINEMENT

Name of
Prisonllnstitution: /~Je.v~/ 1!~pn’c~it-n~/                  t~          ~//~

        A.       Is this where the events concer~ing your complaint took place?
                         EYes        ~No

  United States District Court         7                 Northern District of West Virginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 2 of 10 PageID #: 2


                                                                                                Attachment A




                 If you answered “NO,” where did the events occur?
                  ,t~Jeya/ U~wet/inP/ ~h~— Gi’/m~/
                   ~O/ PCI £,?,,e
                      ~/ent~i//”2W~/         A~5/

IV.     PREVIOUS LAWSUITS

        A.       Have you filed other lawsuits in state or federal court dealing with the same
                 facts involved in this action?    D Yes        $ No

        B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                 is more than one lawsuit, describe additional lawsuits using the same format
                 on a separate piece of paper which you should attach and label: “IV
                 PREVIOUS LAWSUITS”

                 1.      Parties to this previous lawsuit:

                         Plaintiff(s):   —


                         Defendant(s):


                2.       Court:
                                  (Iffederal court, name the district;   ~f state court,   name the county)

                3.       Case Number:

                4.       Basic Claim Made/Issues Raised:




                5.      Name of Judge(s) to whom case was assigned:


                6.      Disposition:
                         (For example, was the case dismissed? Appealed? Pending?)

               7.       Approximate date of filing lawsuit: _________________________

United States District Court                 8                 Northern District of West Virginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 3 of 10 PageID #: 3



                                                                                      Attachment A


                  8.       Approximate date of disposition. Attach copies:_______________

        C.       Did you seek informal or formal relief from the appropriate administrative
                 officials regarding the acts complained of in Part B?
                 DYes          D No


        D.       If your answer is “YES,” briefly describe how relief was sought and the
                 result. If your answer is “NO,” explain why administfative relief was not
                 sought.




        E.       Did you exhaust ALL available administrative remedies?
                 DYes         DNo

       F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                exhaustion. If your answer is “NO,” briefly explain why administrative
                remedies were not exhausted.    _______________________________________




       G.       If you are requesting to proceed in this action informapauperis under 28
                U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                United States while you were incarcerated or detained in any facility that
                was dismissed as frivolous, malicious, or for failure to state a claim upon
                which relief may be granted. Describe each civil action or appeal. If there
                is more than one civil action or appeal, describe the additional civil actions
                or appeals using the same format on a separate sheet of paper which you
                should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                APPEALS” ,v/4 c/’4q /~f/ ~ ~LJ~
                                           ~ ~                  ~            ~ ‘~ ~
                                                   CiVcutj~ ~ iLC~ C,vt~m’
                1.    Parties to previous lawsuit:

                        Plaintiff(s): ____________________________________________________

                        Defendant(s):


United States District Court            9              Northern District of West Virginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 4 of 10 PageID #: 4


                                                                                        Attachment A



                 2.       Name and location of court and case number:          ________________




                 3.       Grounds for dismissal: ~ frivolous           D malicious
                          D failure to state a claim upon which relief maybe granted


                 4.       Approximate date of filing lawsuit: ___________________________

                 5.       Approximate date of disposition:

V.     ADMINISTRATIVE REMEDIES PURSUANT TO THE FTCA

       A.       Did you file an FTCA Claim Form (SF-95), or any other type of written
                notice of your claim, with the appropriate BOP Regional Office?
                ~.Yes         DNo

       B.       If your answer is “YES,” answer the questions below:

                1.       Identify the type of written claim you filed: 4           üf           si~   /~~“44’/~

                2.       Date your claim was filed:   ~4~n~31~’   ~n        uern6~- /0,, ~

                3.       Amount of monetary damages you requested in your claim:
                                  4(~73 39o/74’

                4.       If you received a written Acknowledgment of receipt of your claim
                         fromtheBOP,statekthe~d                         ~

                         I.    Date of the written acknowledgment:
                         ii.   Claim Number assigned to your claim: ___________________

      C.       If your claim invblves individuals who are employed by government
               agencies other than the BOP, did you file an FTCA Claim Form (SF-95),
               or any other type of written notice of your claim with the appropriate
               government agencies? C Yes            C No i~J/A


United States District Court            10               Northern District of West T7irginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 5 of 10 PageID #: 5


                                                                                        Attachment A



        D.       If your answer is “YES,’~ answer the questions below:

                 1.       Identify the specific government agency or agencies, including the
                          addresses, where you filed notice of your claim:




                2.        Identify the type of written claim(s) you filed:


                3.       Date your claim(s) were filed:

                4.       Amount of monetary damages you requested in your claim(s):


                5.       If you received a written Acknowledgment of receipt of your
                         claim(s), state the:

                         I.     Date of the written Acknowledgment:

                         ii.    Claim Number assigned to your claim: ___________________

       E.      If the BOP (or other government agency that received notice of your claim)
               either denied your claim or offered you a settlement that you did not accept,
               please state whether you requested reconsideration of your claim.
                       EJYes        U No           iJ/1iq

                1.       If you answered “YES,” state the:

                         I.    Date you requested reconsideration:

                        ii.    Date the agency acknowledged receipt of your request for
                               reconsideration:  ___________________________________________




United States District Court             11               Northern District of West Virginia-2013
 Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 6 of 10 PageID #: 6


                                                                                                Attachment A



 VI.       STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. You must include
allegations of specific wrongful conduct as to EACH and EVERYfederal employee
about whom you are complaining. Describe exactly what each federal employee did.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allegep number ofrelated
claims, you must number and set forth each claim in a separate paragraph.
UNRELA TED CLAIMS MUSTBE RAISED INA SEPARATE CIVIL ACTION. NO
MORE THAIVFIVE (5) TYPED OR TEN (10) LEGIBLYPRINTED PA GESMA YBE
ATTACHED TO THIS COMPLAINT. (LR PL 3.4.4)

 CLAIM 1: Sc,° 5hfF ~ Fc2                             ,4~i~’ ~u/~4~ ~e~7
                                                 c~7,He,’   ~4j’/~) ~ ,~//oL~’
 72ev ~ co fi~* gnd    -itie~.i~4jvy ~ ~‘e.~≤o1ie/                  A (~4 d
 ~ tA~ ce/I 72~o,ip/ /ôck,v &n.rJ ≤ern’,-~~,4 /eo,2/ mI4’~c Ijj~hj. ~f
 ,rn?ynliM~€J       ~~i”                           ~                          ~                  ‘~‘~     ~
                   dec/c/p        ‘~~/c1 bs~ i fl)~p1e€,’ ~i~to’ wh~/ s’at~ ~Ak’~#’ iime’ft ~v~Jd k~
 Supportmg Facts:            Z7k~l the- o~V 3oy6’Pi’~ i> iA~ ~ ≤y~%m1 ~i’ ~
  W1”J1~4t’d ij~                 ~    CITh~e≠c)~4e,’ MI~1~h) / aJ~/Jy M.~ ~p//_m~2,, ?~ ~p~it2
     ~‘A~ ~i~b ~‘I4.’i ~,             ~, f a~//hu~i~ &‘ ~on~/ ,~i~i~//-,?~ i~,        ~W
~i~4y ~ kesw’4z~j ~4~i                4~’eY~o,2~/ f~’/~4~ S’ ~ i~je~ iim~, ~‘t.d
?L~kJ)L 2≤ w ~L ~ p//~I A’ ~ o,j~J                        ~‘/,4~)   /ii ~zit4 /o fi       ti   F/~’efrn66Ii?) ~
       Identify each federal employee whose actions form a basis for this claim, and state
the name of the federal agency that employs each such individual:
 l-/w/~~w ~ ~ o ~ tOh~,                          ~ ~ ,i~4’/A, ,~
 11.1 fl~4      &1YL~Jy*~ ~ 7%’        ~f~C,c~e/c         ~ ~ç               rt~    ~ ~ e C≥csJ ~
  ~ ceilc/ ~nk~iô~i (~1in~ ci~,, f>~9/iJ’i~ ~ s~’r~4 ~ ,~ilc’ C0/~’5e’1S-
    fA~2 Uii~ ~ (J1i~i~ K I~flu ~ m ~q~’4Y/~i ~ ‘5~w~4 ~ ~nc4ic~ oA
 Li 11!                                             ~‘-



       With respect to each employee you have named above, state whether this
individual was acting within the scope ofhis or her official duties at the time these claims
occurred? % Yes            C No

          If your answer is “YES,” please explain:            ,4≤   7~   4~t1O~ d~~cf1~ A ,~
               w             i~ ~ )~‘           ~/~y O~//ec~               ‘ja,~/
~ n1~1~Th /~4~~’ ~4cJ I                    I~ ~     PI2fl~7L ~ ,)24~ i~/ii~4~ L~
‘C-ê)f-(c~/- ~uc~ ~ 6-p~j€~ ~ 7’j4,eV’&,’y ~1 ≤~J~/ L~K M/Jk~J
_______  i~zi~W 7~//~ #11 )‘4 € Uk 2~,’- o11/ Qy ~ -~/5’- ~) /t~~Ij /~ ,~




  United States District Court              12                  Northern District of West Virginia-2013
 Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 7 of 10 PageID #: 7


                                                                                     Attachment A




  Supporting Facts:




       Identify each federal employee whose actions form a basis for this claim, and state
 the name of the federal agency that employs each such individual: ,~




        With respect to each employee you have named above, state whether this
 individual was acting within the scope ofhis or her official duties at the time these claims
 occurred?      D Yes      ~ No

         If your answer is “YES,” please explain:




CLAIM 3:



Supporting Facts:




      Identify each federal employee whose actions form a basis for this claim, and state
the name of the federal agency that employs each such individual:




       With respect to each employee you have named above, state whether this
individual was acting within the scope ofhis br her bfficial duties at the time these claims
occurred?      D Yes      D No



 United States District Court        13               Northern District of West Virginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 8 of 10 PageID #: 8



                                                                                   Attachment A



         If your answer is “YES,” please explain:




CLAIM 4:



Supporting Facts:




      Identify each federal employee whose actions form a basis for this claim, and state
the name of the federal agency that employs each such individual:




       With respect to each employee you have named above, state whether this
individual was acting within the scope ofhis or her official duties at the time these claims
occurred?      C Yes      C No

        If your answer is “YES,” please explain:




CLAIMS:



Supporting Facts:




 United States District Court        14              Northern District of West Virginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 9 of 10 PageID #: 9


                                                                                                 Attachment A




       Identify each federal employee ~whose actions form a basis for this claim, and state
 the name of the federal agency that employs each such individual:



                                                                                          4


       With respect to each employee you have named above, state whether this
individual was acting within the scope of his or her official ‘duties at the time these claims
occurred?      D Yes      D No


         If your answer is “YES,” please explain:




VII.    INJURY

       Describe BRIEFLY and SPECIFICALLY how you have been injured or your
property damaged and the exact nature of your damages. ~,   t~ii~44 i~v
          ~             hi~/i~~~                     (ufA~7
                                           /~ (4J/~/~ c26tJ ~ A~7y 8/%z~~//4
          ill                  i~ j,1t2~u9A pn ~ f          ~ ~
1,~4ig           ~ h~t~i            ~ ~7 ~ ~ 1~, O1~~-~
  i~uJk4e 4~rpu%p               ,i?~   c~tcfl         i,~///~1t~c/ ~ir/ t~i~t,~4/                  O//~P4i~ bi

,,f 3.~14’-/hy   ~ ~ç e~oi~&/                    ~nii~4 gueA ~4/3L ~
c)M~~jJ.jy ii~~’ø’h;),V~~ ?% ~O A~41~ O/~ce,- i~w6j~≤ hi, 1/iw4/ 6~%i ~
Vifi. RELIEF                  ~

        State BRIEFLY and EXACTLY what you want the Court to do for you. Make
 no legal arguments. Cite no cases or statutes.
     I  I
~ ~e’w~?z,,V       ~ )?1 1&’L’O/
                        ‘           I-                         ~      /       -,
                                                                                   ~ ci Q~PJ4/ ~4~’
c1ern~4od1 ~           ~               °~ C~DtI7/- c~ ~/-~ ~/                                 ~
 ~ “ti,omi ~ ~ ~‘m,i ~f,~4~’ei.J49 1~/s ‘1j.m~d&’ 1o,o&74i~ LI~
 ‘~tAvii~c~ S1~/e~,    ~t~&s
                      ,~h Ap~1 ~ ~ol3),1 ~ -~ i4e ~vo~
  01t!1~ ch~2~c” 1~s c~tt   ti~”it ~ p~.j) ~




 United States District Court                   15                 Northern District of West Virginia-2013
Case 1:21-cv-00111-TSK-MJA Document 1 Filed 08/05/21 Page 10 of 10 PageID #: 10

                                                                                 Attachment A




                      DECLARATION UNDER PENALTY OF PERJURY

        The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
 above action, that he/she has read the above complaint and that the information contained
 in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 u.s.c. § 1621.

 Executed at                       icS~i   ,Nj14 wy         on______________
                          (Location)                             /
                                                                 (L~’te)




  United States District Court             16         Northern District of West Virginia-2013
